    Case 21-03000-sgj Doc 4 Filed 01/06/21             Entered 01/06/21 17:11:40           Page 1 of 10




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                      §
                                                            §   Chapter 11
                                                            §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                            §   Case No. 19-34054-sgj11
                                                            §
                                 Debtor.
                                                            §
                                                            §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                            §
                                                            §   Adversary Proceeding No.
                                 Plaintiff,
                                                            §
                                                            §   21-03000-sgj
vs.
                                                            §
                                                            §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                            §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41843.9 36027/002
    Case 21-03000-sgj Doc 4 Filed 01/06/21           Entered 01/06/21 17:11:40         Page 2 of 10




HIGHLAND INCOME FUND, NEXPOINT
STRATEGIC OPPORTUNITIES FUND,
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD,
                      Defendants.


DECLARATION OF MR. JAMES P. SEERY, JR. IN SUPPORT OF THE DEBTOR’S MOTION
 FOR A TEMPORARY RESTRAINING ORDER AGAINST CERTAIN ENTITIES OWNED
             AND/OR CONTROLLED BY MR. JAMES DONDERO

        I, James P. Seery, Jr., pursuant to 28 U.S.C. § 1746(a), declare under penalty of perjury

as follows:

        1.       I am a member of the Board of Directors (the “Board”) of Strand Advisors, Inc.

(“Strand”), the general partner of Highland Capital Management, L.P. (the “Debtor”), and the

Debtor’s Chief Executive Officer (“CEO”) and Chief Restructuring Officer (“CRO”). I submit

this Declaration in support of the Debtor’s Motion for a Temporary Restraining Order and

Preliminary Injunction against Certain Entities Owned and/or Controlled by Mr. James

Dondero (the “Motion”), being filed concurrently with this declaration. Unless stated otherwise,

this declaration is based on my personal knowledge, my review of the documents described

below, and my communications with certain of the Debtor’s employees, directors, and counsel.

        2.       The defendants in this action are (a) two registered investment advisors, Highland

Capital Management Fund Advisors, L.P. (“HCMFA”) and NexPoint Advisors, L.P. (“NPA,”

and together with HCMFA, the “Advisors”), (b) three investment funds managed by the

Advisors, Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital,

Inc. (collectively, the “Funds,”), 2 and (c) CLO Holdco, Ltd. (“CLO Holdco” and together with

the Advisors and the Funds, the “Defendants”), a wholly-owned subsidiary of the Charitable

DAF Fund, L.P. (the “DAF”).

2
 HCMFA is the investment advisor for Highland Income Fund, and NPA is the investment advisor for NexPoint
Strategic Opportunities Fund and NexPoint Capital, Inc.

                                                   2
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21            Entered 01/06/21 17:11:40       Page 3 of 10




        3.       On information and belief, Mr. James Dondero (“Mr. Dondero”) directly or

indirectly (a) owns and controls each of the Advisors, (b) owns and/or effectively controls CLO

Holdco, and (c) controls each of the Funds through his portfolio management of the funds and

influence over the directors. As set forth below and as reflected in written communications

attached as exhibits to my declaration, the Defendants have interfered with and impeded the

Debtor’s business, and they have threatened to initiate a process aimed at removing the Debtor as

the portfolio manager of certain investment funds denominated as collateralized loan obligation

vehicles (“CLOs”). The Funds invested in certain of the CLOs at the direction of the Advisors.

CLO Holdco also invested in the CLOs.

        4.       I am advised that the Defendants’ actions and threatened actions violate two court

orders and the automatic stay, and that the Defendants would have no right to take the actions

and threatened actions even if that were not the case. The Debtor brings this Motion to protect

its contractual rights and to otherwise enforce this Court’s prior orders.

A.      Mr. James Dondero Owns and/or Controls Each of the Defendants

        5.       There can be no genuine dispute that Mr. Dondero owns and/or effectively

controls each of the Defendants.

The Advisors and the Funds

        6.       On December 16, 2020, Mr. Dustin Norris (“Mr. Norris”) testified under oath in

support of the Motion for Order Imposing Temporary Restrictions on Debtor’s Ability, as

Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles that was brought by the

Advisors and Funds [Docket No. 1528] (the “Restriction Motion”).

        7.       Mr. Norris is the Executive Vice President of each the Advisors and each of the

Funds. See Transcript of December 16, 2020, hearing on the Restriction Motion (the “Hearing”),

a true and correct copy of which is attached as Exhibit 1, at 38:15-39:2.

                                                  3
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21            Entered 01/06/21 17:11:40        Page 4 of 10




        8.       During the hearing, Mr. Norris testified that Mr. Dondero (a) directly or indirectly

owns and controls each of the Advisors, and (b) is the portfolio manager of each of the Funds,

each of which is advised by one of the Advisors. Exhibit 1 at 35:15-37:13.

        9.       This portion of Mr. Norris’s testimony is corroborated by, among other things, (a)

the Funds’ public filings with the Securities and Exchange Commission in which each of the

Funds disclosed that the Advisors were owned and controlled by Mr. Dondero, and that Mr.

Dondero was the portfolio manager for each of the Funds, and (b) the assertion in a letter dated

December 31, 2020, sent on behalf of the Advisors and the Funds, that “Mr. Dondero is the lead

(and in some cases the sole) portfolio manager for certain of the Funds. He is intimately

involved in the day-to-day operations and investment decisions regarding those Funds and the

operations of the Advisors.”

CLO Holdco

        10.      CLO Holdco is a wholly-owned and controlled subsidiary of the DAF.              On

information and belief, the DAF is managed by the Charitable DAF Holdco, Ltd. (“DAF

Holdco”), which is the managing member of the DAF.

        11.      On information and belief, DAF Holdco is owned by three different charitable

foundations: Highland Dallas Foundation, Inc., Highland Santa Barbara Foundation, Inc., and

Highland Kansas City Foundation, Inc. (collectively, the “Highland Foundations”).                On

information and belief, Mr. Dondero is the president and one of the three directors of each of the

Highland Foundations.       On information and belief, Mr. Grant Scott (“Mr. Scott”) is and

intellectual property lawyer based in Raleigh, North Carolina, Mr. Dondero’s college roommate,

and serves as an officer and director of each of the Highland Foundations.




                                                  4
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21           Entered 01/06/21 17:11:40       Page 5 of 10




        12.      Although the Debtor is the non-discretionary investment advisor to the DAF,

neither the Board nor I, as the Debtor’s CEO and CRO, have any right or ability to control or

direct the DAF or CLO Holdco. Instead, on information and belief, the DAF takes and considers

investment and payment advice from the Debtor, but ultimate decisions are in the control of Mr.

Scott who acts substantially at Mr. Dondero’s direction.

B.      This Court Has Entered Two Orders that Are Implicated by the
        Defendants’ Actions and Threatened Actions

        13.      This Court has entered two Orders that are relevant to the Motion and the relief

sought by the Debtor.

        14.      On December 27, 2019, the Debtor filed that certain Motion of the Debtor for

Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

281] (the “Settlement Motion”). On January 9, 2019, this Court entered an Order granting the

Settlement Motion [Bankruptcy Case Docket No. 339] (the “Settlement Order”). A true and

correct copy of the Settlement Order is attached as Exhibit 2.

        15.      As part of the Settlement Order, this Court also approved a term sheet (the “Term

Sheet”) [Bankruptcy Case Docket No. 354-1] between the Debtor and the Official Committee of

Unsecured Creditors (the “Committee”) pursuant to which Mr. John S. Dubel, Mr. Russell

Nelms, and I were appointed to the Board. A true and correct copy of the Term Sheet is attached

as Exhibit 3.

        16.      As required by the Term Sheet, on January 9, 2020, Mr. James Dondero resigned

from his roles as an officer and director of Strand and as the Debtor’s President and Chief

Executive Officer. True and correct copies of Mr. Dondero’s resignation letters dated January 9,

2020, are attached as Exhibit 4.


                                                 5
DOCS_NY:41843.9 36027/002
  Case 21-03000-sgj Doc 4 Filed 01/06/21           Entered 01/06/21 17:11:40        Page 6 of 10




        17.      The Settlement Order directed Mr. Dondero not to “cause any Related Entity to

terminate any agreements with the Debtor.” Exhibit 2 ¶9.

        18.      I understand that each of the Defendants is a “Related Entity” as defined in the

Term Sheet because each of the Defendants is directly or indirectly owned and/or controlled by

Mr. Dondero and/or Mr. Scott. See Exhibit 3, Ex. D (Reporting Requirements) ¶1.D(A)(i) and

(ii).

        19.      I also understand that the Defendants’ actions and threatened actions implicate the

Order Granting Debtor’s Motion for a Temporary Restraining Order against James Dondero

[Adv. Pro. No. 20-03190-sgj, Docket No. 10], entered on December 10, 2020 (the “TRO” and

together with the Settlement Order, the “Orders”). A true and correct copy of the TRO is

attached as Exhibit 5.

        20.      Pursuant to the TRO, the Court temporarily enjoined and restrained Mr. Dondero

from, among other things, “interfering with or otherwise impeding, directly or indirectly, the

Debtor’s business” and from “causing, encouraging, or conspiring with (a) any entity owned or

controlled by [Mr. Dondero], and/or (b) any person or entity acting on his behalf, from, directly

or indirectly, engaging in any Prohibited Conduct [as defined in the TRO],” including interfering

or impeding the Debtor’s business. Exhibit 5 ¶¶2(d), 3.

C.      Defendants Interfere with and Impede the Debtor’s Business and
        Threaten to Terminate the Debtor’s Management Contracts

        21.      In addition to filing the Restriction Motion, on at least four separate occasions

within the last two weeks, the Defendants have either interfered with and impeded the Debtor’s

business or have threatened to do so by initiating the process for removing the Debtor as the

portfolio manager of the CLOs. I am advised that such conduct violates the Orders and flouts the

Court’s decision on the Restriction Motion and the Court’s observations made at the Hearing.


                                                  6
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21            Entered 01/06/21 17:11:40       Page 7 of 10




        22.      First, on December 22, 2020, employees of NPA and HCMFA interfered with

and impeded the Debtor’s business by refusing to settle the CLOs’ sale of AVYA and SKY

securities that I had personally authorized.          The Advisors engaged in this conduct

notwithstanding (a) the denial of the Restriction Motion and the Court’s pointed comments

during the Hearing, and (b) Mr. Norris’s sworn acknowledgments on behalf of the Advisors and

Funds during the Hearing that (i) the Debtor’s management of the CLOs is governed by written

contracts as to which none of the Advisors or Funds are parties (Exhibit 1 at 41:25-42-7; (ii) the

Debtor has the exclusive duty and responsibility to buy and sell assets on behalf of the CLOs (id.

at 42:17-43:3); and (iii) as the Advisors knew when they caused the Funds to invest in the CLOs,

holders of preference shares (such as the Funds) have no right to make investment decisions on

behalf of the CLOs (id. at 43:4-11).

        23.      Notably, the Advisors’ interference with trades that I authorized on behalf of the

CLOs is the same type of conduct that led the Court to impose the TRO against Mr. Dondero.

See Declaration of Mr. James P. Seery, Jr. in Support of Debtor’s Motion for a Temporary

Restraining Order against Mr. James Dondero [Adv. Pro. No. 20-03190-sgi, Docket No. 4 ¶¶21-

23, Ex. 8].

        24.      Second, also on December 22, 2020, the Defendants wrote to the Debtor and

renewed their “request” that the Debtor refrain from selling any assets on behalf of the CLOs

until the confirmation hearing (the “December 22 Letter”). In support of their “request,” the

Defendants re-asserted almost verbatim the arguments advanced in connection with the

Restriction Motion – all of which were soundly rejected by the Court.

        25.      The Debtor responded on December 24, 2020, by demanding that the Defendants

withdraw their December 22 Letter and confirm, by the close of business on December 28, 2020,



                                                 7
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21          Entered 01/06/21 17:11:40       Page 8 of 10




that neither the Defendants nor anyone acting on their behalf will take any further steps to

interfere with the Debtor’s directions as the CLOs’ portfolio manager. A true and correct copy

of the December 22 Letter and the Debtor’s response is attached as Exhibit 6. The Defendants

have not complied with the Debtor’s demands.

        26.      Third, the Defendants threatened to seek to remove the Debtor as the portfolio

manager of the CLOs. Specifically, in a letter dated December 23, 2020 (the “December 23

Letter”), the Defendants informed the Debtor that one or more of them “intend to notify the

relevant trustee and/or issuers that the process of removing the Debtor as fund manager should

be initiated, subject to and with due deference for the applicable provisions of the United State

Bankruptcy Code, including the automatic stay of Section 362.”

        27.      The Debtor responded to the December 23 Letter the next day and advised the

Defendants that the Settlement Order prohibited the termination of the Debtor’s management

agreements with the CLOs, and that there was no factual, legal, or contractual basis to remove

the Debtor as the CLOs’ portfolio manager in any event.          The Debtor demanded that the

Defendants withdraw their December 23 Letter and commit, by the close of business on

December 28, 2020, not to take any actions, directly or indirectly, to terminate the CLO

management agreements. A true and correct copy of the December 23 Letter and the Debtor’s

response is attached as Exhibit 7.      The Defendants have not complied with the Debtor’s

demands.

        28.      Because Mr. Dondero owns and/or effectively controls the Defendants, the Debtor

forwarded the correspondence between the Debtor and the Defendants, including the

Defendant’s Letters, to Mr. Dondero’s counsel. In response, Mr. Dondero’s counsel contended

that “[w]hile there are relationships between my client and some of the movants, I believe they



                                                8
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21          Entered 01/06/21 17:11:40          Page 9 of 10




are separate entities and should be treated as such.”         A true and correct copy of the

communications between counsel for Mr. Dondero and the Debtor is attached as Exhibit 8.

        29.      I understand that during a “meet and confer” call with Defendants’ counsel on

December 30, 2020, the Debtor specifically requested that the Defendants promptly bring the

matters to the Court for resolution by bringing a motion to terminate the CLO management

agreements and for related relief, or the Debtors would be forced to commence an action for

declaratory relief and bring this Motion in order to bring clarity to the Debtor’s contractual

rights. I also understand that, in response, Defendants’ counsel would not commit to bring any

motion, only that they would file an objection to Debtor’s plan of reorganization. The Debtor

believes that its disputes with the Defendants can and must be promptly resolved.

        30.      Finally, because Mr. Dondero continues to interfere with the Debtor’s business

and engage in disruptive behavior, the Debtor gave notice to Mr. Dondero on December 23,

2020, that the Debtor would evict him and terminate all services provided to him, as of

December 30, 2020. A true and correct copy of the Debtor’s letter dated December 23, 2020,

letter is attached hereto as Exhibit 9. On December 31, 2020, counsel to the Advisors and the

Funds sent a letter to Debtor’s counsel (the “December 31 Letter” and together with the

December 22 Letter and December 23 Letter, the “Defendants’ Letters”) contending that the

Debtor’s decision to remove Mr. Dondero from the Debtor’s offices and services was damaging

the Advisors and the Funds and implied that the Debtor would be economically responsible for

such damage. Mr. Dondero’s counsel was copied on that letter. A true and correct copy of the

December 31 Letter is attached hereto as Exhibit 10.

        31.      On January 4, 2021, the Debtor responded to the December 31 Letter by noting

that (a) Mr. Dondero did not seek judicial relief, make any of the contentions the advanced in the



                                                9
DOCS_NY:41843.9 36027/002
 Case 21-03000-sgj Doc 4 Filed 01/06/21          Entered 01/06/21 17:11:40        Page 10 of 10




December 31 Letter, or even complain to the Debtor, (b) no action was taken against Entities,

only against Mr. Dondero, (c) Mr. Dondero was given reasonable notice of his eviction and the

termination of the Debtor’s services to him, such that he could have and should have made

alternative arrangements to avoid any disruption, and (d) nothing prevents Mr. Dondero from

continuing to work on behalf of the Entities. The Debtor also noted that it will take all steps to

protect its interests against any further frivolous claims and threats made by the Defendants. A

true and correct copy of the Debtor’s January 4, 2021, letter is attached as Exhibit 11.

        32.      To the best of my knowledge, Mr. Dondero has taken no steps to cause the

Defendants—entities that he indisputably owns and/or effectively controls and that are each a

“Related Entity” under the Term Sheet—to comply with the Debtor’s demands made in response

to the Defendants’ Letters.

D.      The Debtor’s Request for a Temporary Restraining Order

        33.      The Defendants cannot be permitted to continue to interfere with, or impede, the

Debtor’s business.

        34.      Based on the foregoing, as a member of the Board and as the Debtor’s CEO and

CRO, I respectfully request that the Court grant the Motion in its entirety and enter the proposed

Temporary Restraining Order in the form affixed to the Motion.


        I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct.

Dated: January 6, 2021

                                              /s/ James P. Seery, Jr.
                                              James P. Seery, Jr.




                                                10
DOCS_NY:41843.9 36027/002
